Case 14-40397        Doc 44     Filed 10/30/18     Entered 10/30/18 14:47:28          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 40397
         Darrell D Lewis
         Tammie L Lewis
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/06/2014.

         2) The plan was confirmed on 03/04/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/05/2015, 05/13/2015, 07/31/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 01/10/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $43,474.30.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-40397             Doc 44             Filed 10/30/18    Entered 10/30/18 14:47:28                Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $20,327.73
           Less amount refunded to debtor                                  $1,347.23

 NET RECEIPTS:                                                                                              $18,980.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,000.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $753.18
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,753.18

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 AFNI Insurance Services                     Unsecured      9,500.00            NA              NA            0.00       0.00
 American InfoSource LP                      Unsecured         200.00        197.05          197.05        180.33        0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        730.92          730.92        668.92        0.00
 AT T                                        Unsecured         513.00           NA              NA            0.00       0.00
 AT T                                        Unsecured         513.00           NA              NA            0.00       0.00
 Cavalry Investments LLC                     Unsecured           0.00      1,447.09        1,447.09      1,324.33        0.00
 Cerastes LLC                                Unsecured           0.00        350.00          350.00        320.31        0.00
 Cerastes LLC                                Unsecured           0.00        420.00          420.00        384.37        0.00
 Check Into Cash                             Unsecured         213.00           NA              NA            0.00       0.00
 Check Into Cash                             Unsecured      1,200.00         602.50          602.50        551.39        0.00
 Comcast Cable Communications                Unsecured         616.00           NA              NA            0.00       0.00
 Cook County Health Hospital                 Unsecured      2,500.00            NA              NA            0.00       0.00
 Dowling Apartments                          Unsecured           0.00           NA              NA            0.00       0.00
 Educational Credit Management Corp          Unsecured           0.00        952.26          952.26        871.48        0.00
 Extra Storage Space                         Unsecured         300.00           NA              NA            0.00       0.00
 GM Financial                                Unsecured      8,491.00            NA              NA            0.00       0.00
 Grandpointe                                 Unsecured         196.00           NA              NA            0.00       0.00
 Illinois Cash Advance                       Unsecured         450.00           NA              NA            0.00       0.00
 Illinois Dept of Human Services             Unsecured         300.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC               Unsecured         750.00           NA              NA            0.00       0.00
 John H. Stroger Hospital                    Unsecured      4,000.00            NA              NA            0.00       0.00
 Mt. Sinai                                   Unsecured      5,000.00            NA              NA            0.00       0.00
 Nicor Gas                                   Unsecured         350.00        323.40          323.40        295.97        0.00
 Overland Bond & Investment Corp             Secured        9,000.00       9,070.23        9,000.00      9,000.00     565.95
 Overland Bond & Investment Corp             Unsecured            NA           0.00           70.23          64.27       0.00
 PCC Community Wellness                      Unsecured         150.00           NA              NA            0.00       0.00
 PNC Bank                                    Unsecured         165.00           NA              NA            0.00       0.00
 PNC Bank                                    Unsecured         500.00           NA              NA            0.00       0.00
 Publishers Clearing House                   Unsecured         200.00           NA              NA            0.00       0.00
 Santander Consumer USA                      Unsecured           0.00           NA              NA            0.00       0.00
 Sprint                                      Unsecured         221.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-40397             Doc 44    Filed 10/30/18    Entered 10/30/18 14:47:28                  Desc        Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim           Claim        Claim         Principal        Int.
 Name                                  Class    Scheduled        Asserted     Allowed          Paid           Paid
 T Mobile USA                       Unsecured         225.00             NA             NA           0.00         0.00
 TCF National Bank                  Unsecured         500.00             NA             NA           0.00         0.00
 University Of Chicago Medicine     Unsecured      6,700.00              NA             NA           0.00         0.00
 University Of Chicago Physicians   Unsecured      1,120.00              NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                  Claim           Principal                 Interest
                                                                Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00             $0.00                    $0.00
       Mortgage Arrearage                                          $0.00             $0.00                    $0.00
       Debt Secured by Vehicle                                 $9,000.00         $9,000.00                  $565.95
       All Other Secured                                           $0.00             $0.00                    $0.00
 TOTAL SECURED:                                                $9,000.00         $9,000.00                  $565.95

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                   $0.00                 $0.00                $0.00
        All Other Priority                                         $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                   $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                   $5,093.45         $4,661.37                    $0.00


 Disbursements:

           Expenses of Administration                              $4,753.18
           Disbursements to Creditors                             $14,227.32

 TOTAL DISBURSEMENTS :                                                                             $18,980.50




UST Form 101-13-FR-S (9/1/2009)
Case 14-40397        Doc 44      Filed 10/30/18     Entered 10/30/18 14:47:28            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
